      Case 3:18-cr-04297-DMS Document 181 Filed 03/04/21 PageID.666 Page 1 of 1


 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8
                                               Case No: 18-CR-4297-DMS
 9   UNITED STATES OF AMERICA,
10
                       Plaintiff,
11
                                             ORDER CONTINUING
     vs.                                     SENTENCING HEARING
12
13   JASON VINT,
14
                       Defendant.
15
16         GOOD CAUSE HAVING BEEN SHOWN, this Court hereby orders that the

17   Sentencing Hearing scheduled for March 12, 2021 at 9:00 a.m. be continued to Friday,
18   July 30, 2021 at 9:00 a.m. Defendant on bond shall file a signed acknowledgment of next
19   court date by March 12, 2021.
20
21   IT IS SO ORDERED.
22
23
     Dated: March 4, 2021                       ___________________________
24
                                                Hon. Dana M. Sabraw
25                                              United States Chief District Judge
26
27
28
